



EXHIBIT 10.11


AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     This Amended and Restated Employment Agreement (this “Agreement”) is
entered into the 11th day of January 2002, by and between Parris H. Holmes, Jr.
(“Employee”) and New Century Equity Holdings Corp., a Delaware corporation (the
“Company”). Subject to the conditions set forth below, this Agreement is to be
effective as of November 1, 2001.


W I T N E S S E T H:

     WHEREAS, the Company (f/k/a Billing Concepts Corp.) and Employee previously
entered into an Amended and Restated Employment Agreement through which Employee
was employed as the Company’s Chairman of the Board and Chief Executive Officer;
and

     WHEREAS, the Company and Employee now wish to amend and restate the terms
of that prior Employment Agreement so as to set forth the ongoing terms of
Employee’s employment with the Company and each party’s duties and obligations
to the other on and after the Effective Date of the Amendment and Restatement of
the Employment Agreement;

     NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Prior Agreement is
hereby amended and restated in its entirety effective as of November 1, 2001
(the “Effective Date”) to read as follows:


ARTICLE 1


DUTIES

     1.1 Duties. During the term of this Agreement, the Company agrees to employ
Employee as the Company’s Chairman of the Board and Chief Executive Officer, and
Employee agrees to serve the Company in such capacities or in such other
capacities (subject to Employee’s termination rights under Section 4.2) as the
Board of Directors of the Company may direct, all upon the terms and subject to
the conditions set forth in this Agreement.

     1.2 Extent of Duties. Employee shall devote sufficient business time,
energy and skill to the affairs of the Company as shall reasonably be necessary
to discharge Employee’s duties in such capacities. Employee may participate in
social, civic, charitable, religious, business, education or professional
associations, so long as such participation would not materially detract from
Employee’s ability to perform his duties under this Agreement.


--------------------------------------------------------------------------------


ARTICLE 2


TERM OF EMPLOYMENT

     The term of this Agreement shall commence on the Effective Date and
continue for a period of five years, provided that, on each one-year anniversary
of this Agreement, the term of this Agreement shall automatically be extended
for an additional one year. This Agreement is subject to earlier termination as
hereinafter provided.


ARTICLE 3


COMPENSATION

     3.1 Annual Base Compensation. As compensation for services rendered under
this Agreement, Employee shall be entitled to receive from Company an annual
base salary of $375,000 (before standard deductions) during the first year of
this Agreement. Employee’s annual base salary shall be subject to review and
adjustment by the Compensation Committee of the Company (the “Compensation
Committee”) on an annual basis, provided that any such adjustment shall not
result in a reduction in Employee’s annual base salary below $375,000, without
Employee’s consent. Employee’s annual base salary shall be payable at regular
intervals in accordance with the prevailing practice and policy of the Company.

     3.2 Incentive Bonus. As additional compensation for services rendered under
this Agreement, the Compensation Committee may, in its sole discretion and
without any obligation to do so, declare that Employee shall be entitled to an
annual incentive bonus (whether payable in cash, stock, stock rights or other
property) as the Compensation Committee shall determine. If any such bonus is
declared, the bonus shall be payable in accordance with the terms prescribed by
the Compensation Committee.

     3.3 Other Benefits. Employee shall, in addition to the compensation
provided for in Sections 3.1 and 3.2 above, be entitled to the following
additional benefits:


       (a) Automobile Allowance. An automobile to be chosen by the Employee,
replaceable every two years and complete payment of all operating, insurance and
maintenance expenses attendant thereto. Upon termination of the Company’s
obligation to provide this benefit, Employee shall have an option, exercisable
within 90 days of such termination, to purchase such automobile at its net book
value as shown upon the Company’s records as of the date of termination.


       (b) Country Club Membership. Payment in full of membership fees and dues
to a country club of the Employee’s choice in the area of his employment
together with payment or reimbursement of all charges incurred at such club
relating to entertainment of business guests. Upon termination of this Agreement
under Section 4.1, 4.2 or 4.6 hereof, such country club membership shall be
transferred to Employee without further consideration.


       (c) Health Club Membership. Payment in full of membership fees and dues
in a lunch or health club of the Employee’s choice, in the area of his
employment together with payment or reimbursement of all charges incurred at
such club relating to entertainment of business guests.


--------------------------------------------------------------------------------


       (d) Life Insurance. New York Life Insurance Policy Numbers 43695145 and
43950342 owned by Frost National Bank, Trustee of the Parris H. Holmes, Jr.
Trust of May 1992 and New York Life Insurance Policy Number 46731037 owned by
Frost National Bank, Trustee of the Parris H. Holmes, Jr. 2000 Trust, in the
aggregate amount of approximately $5,539,334, insuring the life of Employee. The
premiums on the policies owned by Frost National Bank, Trustee of the Parris H.
Holmes, Jr. Trust of May 1992 are to be paid by the Company pursuant to that
certain Split Dollar Life Insurance Agreement dated March 16, 1998, as such may
have been amended from time to time. The premiums on the policy owned by Frost
National Bank, Trustee of the Parris H. Holmes, Jr. 2000 Trust shall be paid by
the Company pursuant to that certain Split Dollar Life Insurance Agreement dated
September 6, 2000, as such may have been amended from time to time. Such
policies shall be collaterally assigned to the Company to secure the Company’s
investment in such policies pursuant to the terms of the referenced Split Dollar
Agreements.


       (e) Medical, Health and Disability Benefits. Employee shall be entitled
to receive all of the medical, health and disability benefits that may, from
time to time, be provided by the Company to its executive officers.


       (f) Other Benefits. Employee shall also be entitled to receive any other
benefits provided by the Company to all employees of Company as a group, or all
executive officers of the Company as a group, including any profit sharing,
401(k) or retirement benefits.


       (g) Vacation Pay. Employee shall be entitled to an annual vacation as
determined in accordance with the prevailing practice and policy of the Company.


       (h) Holidays.Employee shall be entitled to holidays in accordance with
the prevailing practice and policy of the Company.


       (i) Reimbursement of Expenses. The Company shall reimburse Employee for
all expenses reasonably incurred by Employee on behalf of the Company in
accordance with the prevailing practice and policy of the Company.


       (j) Tax Gross Up. The Company shall also provide additional compensation
to the Employee in an amount such that after payment by Employee of all taxes on
benefits received under Section 3.3(a) through (i) above that Employee retains
an amount of such gross up payment equal to the taxes imposed upon said benefits
under Sections 3.3(a) through (i) above.



ARTICLE 4


TERMINATION

     4.1 Termination by the Company Without Cause. Subject to the provisions of
this Section 4.1, this Agreement may be terminated by the Company without cause
upon 30 days prior written notice thereof given to Employee. In the event of
termination pursuant to this Section 4.1, (a) the Company shall pay Employee,
within 15 days of such termination, a lump-sum payment equal to (without
discounting to present value) his then effective base salary under Section 3.1
hereof through the expiration of the five-year term then in effect (without
giving effect to any further extensions thereof under Article II hereof), (b)
Employee shall be entitled to all benefits under Section 3.3 hereof, with the
exception of life insurance under Subsection (d) thereof, through the expiration
of the five year term then in effect, to the extent continuation of such
benefits is not prohibited by applicable state and/or federal law, and (c) all
outstanding stock options held by Employee not already vested and exercisable
shall become fully vested and exercisable. With respect to life insurance under
Subsection 3.3(d), Employee shall be entitled to an additional twenty (20)
months of premium payments by the Company if Employee’s employment is terminated
under this Section 4.1 prior to November 1, 2002; forty (40) months of continued
premium payments by the Company if Employee’s employment is terminated between
November 1, 2002 and October 31, 2003, and sixty (60) months of continued
premium payments by the Company if Employee’s employment is terminated on or
after November 1, 2003. Payment by the Company in accordance with this Section
shall constitute Employee’s full severance pay and the Company shall have no
further obligation to Employee arising out of such termination.


--------------------------------------------------------------------------------


     4.2 Voluntary Termination by Employee for Good Reason. Employee may at any
time voluntarily terminate his employment for “good reason” (as defined below)
upon 30 days prior written notice thereof to the Company. In the event of such
voluntary termination for “good reason,” (a) the Company shall pay Employee,
within 15 days of such termination, a lump-sum payment equal to (without
discounting to present value) his then effective base salary under Section 3.1
hereof through the expiration of the five-year term then in effect (without
giving effect to any further extensions thereof under Article II hereof), (b)
the Company shall provide the continued benefit coverage described in Section
4.1 in the event of the Employee’s termination by the Company without cause, and
(c) all outstanding stock options held by Employee not already vested and
exercisable shall become fully vested and exercisable.

     For purposes of this Agreement, “good reason” shall mean the occurrence of
any of the following events:


       (a) Removal from the offices Employee holds on the date of this Agreement
or a material reduction in Employee’s authority or responsibility, including,
without limitation, involuntary removal from the Board of Directors, but not
including termination of Employee for “cause”, as defined below;


       (b) relocation of the Company’s headquarters from Bexar County, Texas;


       (c) a reduction in the Employee’s then effective base salary under
Section 3.1; or


       (d) The Company otherwise commits a material breach of this Agreement.


     4.3 Termination by the Company for Cause. The Company may terminate this
Agreement at any time if such termination is for “cause” (as defined below), by
delivering to Employee written notice describing the cause of termination 30
days before the effective date of such termination and by granting Employee at
least 30 days to cure the cause. In the event the employment of Employee is
terminated for “cause”, Employee shall be entitled only to the base salary
earned pro rata to the date of such termination with no entitlement to any base
salary continuation payments or benefits continuation (except as specifically
provided by the terms of an employee benefit plan of the Company). Except as
otherwise provided in this Agreement, the determination of whether Employee
shall be terminated for “cause” shall be made by the Board of Directors of the
Company, in the reasonable exercise of its business judgment, and shall be
limited to the occurrence of the following events:


--------------------------------------------------------------------------------


       (a) Conviction of or a plea of nolo contendere to the charge of a felony
(which, through lapse of time or otherwise, is not subject to appeal);


       (b) Willful refusal without proper legal cause to perform, or gross
negligence in performing, Employee’s duties and responsibilities;


       (c) Material breach of fiduciary duty to the Company through the
misappropriation of Company funds or property; or


       (d) The unauthorized absence of Employee from work (other than for sick
leave or disability) for a period of 30 working days or more during any period
of 45 working days during the term of this Agreement.


     4.4 Termination Upon Death or Permanent Disability. In the event that
Employee dies, this Agreement shall terminate 90 days following the Employee’s
death. Likewise, if the Employee becomes unable to perform the essential
functions of the position with or without reasonable accommodation, on account
of illness, disability, or other reason whatsoever for a period of more than six
consecutive or non-consecutive months in any twelve month period, this Agreement
shall terminate effective 90 days following such incapacity, and Employee (or
his legal representatives) shall be entitled to (a) a lump sum payment equal to
(without discounting to present value) his then effective base salary under
Section 3.1 hereof for a period of sixty (60) months; (b) the Company shall
provide the continued benefit coverage described in Section 4.1 in the event of
the Employee’s said disability, and (c) all outstanding stock options held by
Employee not already vested and exercisable shall become fully vested and
exercisable.

     4.5 Voluntary Termination by Employee. Employee may terminate this
Agreement at any time upon delivering 30 days’ written notice of resignation to
the Company. In the event of such voluntary termination other than for “good
reason” (as defined above), Employee shall be entitled to his base salary earned
pro rata to the date of his resignation, but no base salary continuation
payments or benefits continuation (except as specifically provided by the terms
of an employee benefit plan of the Company). On or after the date the Company
receives notice of Employee’s resignation, the Company may, at its option, pay
Employee his base salary through the effective date of his resignation and
terminate his employment immediately.


--------------------------------------------------------------------------------


     4.6 Termination following Change of Control.


       (a) Notwithstanding anything to the contrary contained herein, should
Employee at any time within 24 months of the occurrence of a “change of control”
(as defined below) cease to be an employee of the Company (or its successor), by
reason of (i) termination by the Company (or its successor) other than for
“cause” (following a change of control, “cause” shall be limited to the
conviction of or a plea of nolo contendere to the charge of a felony which,
through lapse of time or otherwise, is not subject to appeal, or a material
breach of fiduciary duty to the Company through the misappropriation of Company
funds or property) or (ii) voluntary termination by Employee for “good reason
upon change of control” (as defined below), then in any such event, (1) the
Company shall pay Employee, within 45 days of the severance of employment
described in this Section 4.6, a lump-sum payment equal to (without discounting
to present value) his then effective base salary under Section 3.1 hereof
through the expiration of the five-year term then in effect (without giving
effect to any further extensions thereof under Article II hereof), (2) the
Company shall provide the continued benefit coverage described in Section 4.1 in
the event of the Employee’s termination by the Company without cause, and (3)
all outstanding stock options held by Employee not already vested and
exercisable shall become fully vested and exercisable.


       (b) Employee shall be entitled to an additional payment, to the extent
all payments to Employee (whether pursuant to this Agreement or any other
agreement whatsoever) in connection with a change of control as defined in this
Section 4.6 do not exceed in aggregate, the maximum amount that could be paid to
Employee, without triggering an excess parachute payment under Section 280G(b)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the resulting
excise tax under Section 4999 of the Code, (referred to herein as the “maximum
payment amount”) equal to an amount, which when added to the amounts payable to
the Employee under paragraph (a) equals the maximum payment amount; it being the
express intention of the parties that Employee in all cases (whether through
this Agreement or any other agreement whatsoever) receive the maximum payment
amount in connection with a change of control without creating an excess
parachute payment. If such a payment is required under this paragraph (b) in
addition to the amounts set forth in paragraph (a) above, it shall be paid at
the time and in the manner set forth under paragraph (a)(1).


       (c) In determining the amount to be paid to Employee under this Section
4.6, as well as the limitation determined under Section 280G of the Code, (i) no
portion of the total payments which Employee has waived in writing prior to the
date of the payment of benefits under this Agreement will be taken into account,
(ii) no portion of the total payments which nationally recognized tax counsel
(whether through consultation or retention of any actuary, consultant or other
expert), selected by the Company’s independent auditors and acceptable to
Employee, (referred to herein as “Tax Counsel”) determines not to constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code will be
taken into account, (iii) no portion of the total payments which Tax Counsel
determines to be reasonable compensation for services rendered within the
meaning of Section 280G(b)(4) of the Code will be taken into account, and (iv)
the value of any non-cash benefit or any deferred payment or benefit included in
the total payments will be determined by the Company’s independent auditors in
accordance with Sections 280G(d)(3) and (iv) of the Code.


       (d) As used in this Section, voluntary termination by Employee for “good
reason upon change of control” shall mean (i) removal of Employee from the
offices Employee holds on the date of this Agreement, (ii) a material reduction
in Employee’s authority or responsibility, including, without limitation,
involuntary removal from the Board of Directors, (iii) relocation of the
Company’s headquarters from Bexar County, Texas, (iv) a reduction in Employee’s
then effective base salary under Section 3.1, or (v) the Company otherwise
commits a breach of this Agreement.


--------------------------------------------------------------------------------



       (e) As used in this Agreement, a “change of control” shall be deemed to
have occurred if (i) any "Person" (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
is or becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 30% of the combined voting power of the Company’s then outstanding
securities, or (ii) at any time during the 24-month period after a tender offer,
merger, consolidation, sale of assets or contested election, or any combination
of such transactions, at least a majority of the Company’s Board of Directors
shall cease to consist of “continuing directors” (meaning directors of the
Company who either were directors prior to such transaction or who subsequently
became directors and whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then still in office who were directors prior to such transaction), or (iii) the
stockholders of the Company approve a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 60% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement of sale or disposition by the Company of all or
substantially all of the Company’s assets.


       (f) Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company or
any of its affiliates to or for the benefit of Employee, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise (any such payments or distributions being individually referred to
herein as a “Payment”, and any two or more of such payments or distributions
being referred to herein as “Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code (such excise tax, together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such excise tax, and any interest in respect of such penalties, additions to tax
or additional amounts, being collectively referred herein to as the “Excise
Tax”), then Employee shall be entitled to receive an additional payment or
payments (individually referred to herein as a “Gross-Up Payment” and any two or
more of such additional payments being referred to herein as “Gross-Up
Payments”) in an amount such that after payment by Employee of all taxes (as
defined in paragraph (p) below) imposed upon the Gross-Up Payment, Employee
retains an amount of such Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.


       (g) Subject to the provisions of paragraph (h) through (n) below, any
determination (individually, a “Determination”) required to be made under this
Section 4.6, including whether a Gross-Up Payment is required and the amount of
such Gross-Up Payment, shall initially be made, at the Company’s expense, by Tax
Counsel. Tax Counsel shall provide detailed supporting legal authorities,
calculations, and documentation both to the Company and Employee within 15
business days of the termination of Employee’s employment, if applicable, or
such other time or times as is reasonably requested by the Company or Employee.
If Tax Counsel makes the initial Determination that no Excise Tax is payable by
Employee with respect to a Payment or Payments, it shall furnish Employee with
an opinion reasonably acceptable to Employee that no Excise Tax will be imposed
with respect to any such Payment or Payments. Employee shall have the right to
dispute any Determination (a “Dispute”) within 15 business days after delivery
of Tax Counsel’s opinion with respect to such Determination. The Gross-Up
Payment, if any, as determined pursuant to such Determination shall, at the
Company’s expense, be paid by the Company to Employee within five business days
of Employee’s receipt of such Determination. The existence of a Dispute shall
not in any way affect Employee’s right to receive the Gross-Up Payment in
accordance with such Determination. If there is no Dispute, such Determination
shall be binding, final and conclusive upon the Company and Employee, subject in
all respects, however, to the provisions of paragraph (h) through (n) below. As
a result of the uncertainty in the application of Sections 4999 and 280G of the
Code, it is possible that Gross-Up Payments (or portions thereof) which will not
have been made by the Company should have been made (“Underpayment”), and if
upon any reasonable written request from Employee or the Company to Tax Counsel,
or upon Tax Counsel’s own initiative, Tax Counsel, at the Company’s expense,
thereafter determines that Employee is required to make a payment of any Excise
Tax or any additional Excise Tax, as the case may be, Tax Counsel shall, at the
Company’s expense, determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to Employee.


--------------------------------------------------------------------------------


       (h) The Company shall defend, hold harmless, and indemnify Employee on a
fully grossed-up after tax basis from and against any and all claims, losses,
liabilities, obligations, damages, impositions, assessments, demands, judgments,
settlements, costs and expenses (including reasonable attorneys’, accountants’,
and experts’fees and expenses) with respect to any tax liability of Employee
resulting from any Final Determination (as defined in paragraph (o) below) that
any Payment is subject to the Excise Tax.


       (i) If a party hereto receives any written or oral communication with
respect to any question, adjustment, assessment or pending or threatened audit,
examination, investigation or administrative, court or other proceeding which,
if pursued successfully, could result in or give rise to a claim by Employee
against the Company under this paragraph (i) (“Claim”), including, but not
limited to, a claim for indemnification of Employee by the Company under
paragraph (h) above, then such party shall promptly notify the other party
hereto in writing of such Claim (“Tax Claim Notice”).


       (j) If a Claim is asserted against Employee (“Employee Claim”), Employee
shall take or cause to be taken such action in connection with contesting such
Employee Claim as the Company shall reasonably request in writing from time to
time, including the retention of counsel and experts as are reasonably
designated by the Company (it being understood and agreed by the parties hereto
that the terms of any such retention shall expressly provide that the Company
shall be solely responsible for the payment of any and all fees and
disbursements of such counsel and any experts) and the execution of powers of
attorney, provided that:


--------------------------------------------------------------------------------



       (i) within 30 calendar days after the Company receives or delivers, as
the case may be, the Tax Claim Notice relating to such Employee Claim (or such
earlier date that any payment of the taxes claimed is due from Employee, but in
no event sooner than five calendar days after the Company receives or delivers
such Tax Claim Notice), the Company shall have notified Employee in writing
(“Election Notice”) that the Company does not dispute its obligations
(including, but not limited to, its indemnity obligations) under this Agreement
and that the Company elects to contest, and to control the defense or
prosecution of, such Employee Claim at the Company’s sole risk and sole cost and
expense; and


       (ii) the Company shall have advanced to Employee on an interest-free
basis, the total amount of the tax claimed in order for Employee, at the
Company’s request, to pay or cause to be paid the tax claimed, file a claim for
refund of such tax and, subject to the provisions of the last sentence of
paragraph (l) below, sue for a refund of such tax if such claim for refund is
disallowed by the appropriate taxing authority (it being understood and agreed
by the parties hereto that the Company shall only be entitled to sue for a
refund and the Company shall not be entitled to initiate any proceeding in, for
example, United States Tax Court) and shall indemnify and hold Employee
harmless, on a fully grossed-up after tax basis, from any tax imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and


       (iii) the Company shall reimburse Employee for any and all costs and
expenses resulting from any such request by the Company and shall indemnify and
hold Employee harmless, on fully grossed-up after-tax basis, from any tax
imposed as a result of such reimbursement.


       (k) Subject to the provisions of paragraph (j) above, the Company shall
have the right to defend or prosecute, at the sole cost, expense and risk of the
Company, such Employee Claim by all appropriate proceedings, which proceedings
shall be defended or prosecuted diligently by the Company to a Final
Determination; provided, however, that (i) the Company shall not, without
Employee’s prior written consent, enter into any compromise or settlement of
such Employee Claim that would adversely affect Employee, (ii) any request from
the Company to Employee regarding any extension of the statute of limitations
relating to assessment, payment, or collection of taxes for the taxable year of
Employee with respect to which the contested issues involved in, and amount of,
the Employee Claim relate is limited solely to such contested issues and amount,
and (iii) the Company’s control of any contest or proceeding shall be limited to
issues with respect to the Employee Claim and Employee shall be entitled to
settle or contest, in his sole and absolute discretion, any other issue raised
by the Internal Revenue Service or any other taxing authority. So long as the
Company is diligently defending or prosecuting such Employee Claim, Employee
shall provide or cause to be provided to the Company any information reasonably
requested by the Company that relates to such Employee Claim, and shall
otherwise cooperate with the Company and its representatives in good faith in
order to contest effectively such Employee Claim. The Company shall keep
Employee informed of all developments and events relating to any such Employee
Claim (including, without limitation, providing to Employee copies of all
written materials pertaining to any such Employee Claim), and Employee or his
authorized representatives shall be entitled, at Employee’s expense, to
participate in all conferences, meetings and proceedings relating to any such
Employee Claim.


--------------------------------------------------------------------------------



       (l) If, after actual receipt by Employee of an amount of a tax claimed
(pursuant to an Employee Claim) that has been advanced by the Company pursuant
to paragraph (j)(ii) above, the extent of the liability of the Company hereunder
with respect to such tax claimed has been established by a Final Determination,
Employee shall promptly pay or cause to be paid to the Company any refund
actually received by, or actually credited to, Employee with respect to such tax
(together with any interest paid or credited thereon by the taxing authority and
any recovery of legal fees from such taxing authority related thereto), except
to the extent that any amounts are then due and payable by the Company to
Employee, whether under the provisions of this Agreement or otherwise. If, after
the receipt by Employee of an amount advanced by the Company pursuant to
paragraph (j)(ii) above, a determination is made by the Internal Revenue Service
or other appropriate taxing authority that Employee shall not be entitled to any
refund with respect to such tax claimed and the Company does not notify Employee
in writing of its intent to contest such denial of refund prior to the
expiration of thirty days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of any Gross-Up Payments and
other payments required to be paid hereunder.


       (m) With respect to any Employee Claim, if the Company fails to deliver
an Election Notice to Employee within the period provided in paragraph (j)(i)
above or, after delivery of such Election Notice, the Company fails to comply
with the provisions of paragraph (j)(ii) above and (iii) and (k) above, then
Employee shall at any time thereafter have the right (but not the obligation),
at his election and in his sole and absolute discretion, to defend or prosecute,
at the sole cost, expense and risk of the Company, such Employee Claim. Employee
shall have full control of such defense or prosecution and such proceedings,
including any settlement or compromise thereof. If requested by Employee, the
Company shall cooperate, and shall cause its affiliates to cooperate, in good
faith with Employee and his authorized representatives in order to contest
effectively such Employee Claim. The Company may attend, but not participate in
or control, any defense, prosecution, settlement or compromise of any Employee
Claim controlled by Employee pursuant to this paragraph (m) and shall bear its
own costs and expenses with respect thereto. In the case of any Employee Claim
that is defended or prosecuted by Employee, Employee shall, from time to time,
be entitled to current payment, on a fully grossed-up after tax basis, from the
Company with respect to costs and expenses incurred by Employee in connection
with such defense or prosecution.


       (n) In the case of any Employee Claim that is defended or prosecuted to a
Final Determination pursuant to the terms of this paragraph (n), the Company
shall pay, on a fully grossed-up after tax basis, to Employee in immediately
available funds the full amount of any taxes arising or resulting from or
incurred in connection with such Employee Claim that have not theretofore been
paid by the Company to Employee, together with the costs and expenses, on a
fully grossed-up after tax basis, incurred in connection therewith that have not
theretofore been paid by the Company to Employee, within ten calendar days after
such Final Determination. In the case of any Employee Claim not covered by the
preceding sentence, the Company shall pay, on a fully grossed-up after tax
basis, to Employee in immediately available funds the full amount of any taxes
arising or resulting from or incurred in connection with such Employee Claim at
least ten calendar days before the date payment of such taxes is due from
Employee, except where payment of such taxes is sooner required under the
provisions of this paragraph (n), in which case payment of such taxes (and
payment, on a fully grossed-up after tax basis, of any costs and expenses
required to be paid under this paragraph (n) shall be made within the time and
in the manner otherwise provided in this paragraph (n).


--------------------------------------------------------------------------------



       (o) For purposes of this Agreement, the term “Final Determination” shall
mean (i) a decision, judgment, decree or other order by a court or other
tribunal with appropriate jurisdiction, which has become final and
non-appealable; (ii) a final and binding settlement or compromise with an
administrative agency with appropriate jurisdiction, including, but not limited
to, a closing agreement under Section 7121 of the Code; (iii) any disallowance
of a claim for refund or credit in respect to an overpayment of tax unless a
suit is filed on a timely basis; or (iv) any final disposition by reason of the
expiration of all applicable statutes of limitations.


       (p) For purposes of this Agreement, the terms “tax” and “taxes” mean any
and all taxes of any kind whatsoever (including, but not limited to, any and all
Excise Taxes, income taxes, and employment taxes), together with any interest
thereon, any penalties, additions to tax, or additional amounts with respect to
such taxes and any interest in respect of such penalties, additions to tax, or
additional amounts.


       (q) For purposes of this Agreement, the terms “affiliate” and
“affiliates” mean, when used with respect to any entity, individual, or other
person, any other entity, individual, or other person which, directly or
indirectly, through one or more intermediaries controls, or is controlled by, or
is under common control with such entity, individual or person. The term
“control” and derivations thereof when used in the immediately preceding
sentence means the ownership, directly or indirectly, of 50% or more of the
voting securities of an entity or other person or possessing the power to direct
or cause the direction of the management and policies of such entity or other
person, whether through the ownership of voting securities, by contract or
otherwise.


       (r) The Company shall defend, hold harmless, and indemnify Employee on a
fully grossed-up after tax basis from and against any and all costs and expenses
(including reasonable attorneys’, accountants’and experts’fees and expenses)
incurred by Employee from time to time as a result of any contest (regardless of
the outcome) by the Company or others contesting the validity or enforcement of,
or liability under, any term or provision of this Agreement, plus in each case
interest at the applicable federal rate provided for in Section 7872(f)(2)(B) of
the Code.


     4.7 Exclusivity of Termination Provisions. The termination provisions of
this Agreement regarding the parties’ respective obligations in the event
Employee’s employment is terminated, are intended to be exclusive and in lieu of
any other rights or remedies to which Employee or the Company may otherwise be
entitled at law, in equity or otherwise. It is also agreed that, although the
personnel policies and fringe benefit programs of the Company may be
unilaterally modified from time to time, the termination provisions of this
Agreement are not subject to modification, whether orally, impliedly or in
writing, unless any such modification is mutually agreed upon and signed by the
parties.


--------------------------------------------------------------------------------



ARTICLE 5


CONFIDENTIAL INFORMATION, NONCOMPETITION AND COOPERATION

     5.1 Nondisclosure. During the term of this Agreement and thereafter,
Employee shall not, without the prior written consent of the Board of Directors,
disclose or use for any purpose (except in the course of his employment under
this Agreement and in furtherance of the business of the Company) confidential
information, proprietary data or trade secrets of the Company (or any of its
subsidiaries), including but not limited to customer, business planning or
business strategy information, except as required by applicable law or legal
process; provided, however, that confidential information shall not include any
information known generally to the public or ascertainable from public or
published information (other than as a result of unauthorized disclosure by
Employee) or any information of a type not otherwise considered confidential by
persons engaged in the same business or a business similar to that conducted by
the Company (or any of its subsidiaries). All documents which Employee prepared
or which may have been provided or made available to Employee in the course of
work for the Company shall be deemed the exclusive property of the Company and
shall remain in the Company’s possession. Upon the termination of Employee’s
employment with the Company, regardless of the reason for such termination,
Employee shall promptly deliver to the Company all materials of a confidential
nature relating to the business of the Company (or any of its subsidiaries)
which are within Employee’s possession or control.

     5.2 Noncompetition. The Company and Employee agree that the services
rendered by Employee hereunder are unique and irreplaceable. For this reason and
in consideration of the benefits of this Agreement, specifically including but
not limited to applicable termination pay provisions, as well as
confidential/proprietary/trade secret information provided to Employee, Employee
hereby agrees that, during the term of this Agreement and for a period of
eighteen months thereafter, he shall not (except in the course of his employment
under this Agreement and in furtherance of the business of the Company (or any
of its subsidiaries)) (i) engage in as principal, consultant or employee in any
segment of a business of a company, partnership or firm (“Business Segment”)
that is directly competitive with any significant business of the Company in one
of its major commercial or geographic markets or (ii) hold an interest (except
as a holder of less than 5% interest in a publicly traded firm or mutual funds,
or as a minority stockholder or unitholder in a form not publicly traded) in a
company, partnership or firm with a Business Segment that is directly
competitive, without the prior written consent of the Company.

     5.3 Validity of Noncompetition. The foregoing provisions of Section 5.2
shall not be held invalid because of the scope of the territory covered, the
actions restricted thereby, or the period of time such covenant is operative.
Any judgment of a court of competent jurisdiction may define the maximum
territory, the actions subject to and restricted by Section 5.2 and the period
of time during which such agreement is enforceable.


--------------------------------------------------------------------------------


     5.4 Noncompetition Covenants Independent. The covenants of the Employee
contained in Section 5.2 will be construed as independent of any other provision
in this Agreement; and the existence of any claim or cause of action by the
Employee against the Company will not constitute a defense to the enforcement by
the Company of said covenants. The Employee understands that the covenants
contained in Section 5.2 are essential elements of the transaction contemplated
by this Agreement and, but for the agreement of the Employee to Section 5.2, the
Company would not have agreed to enter into such transaction. The Employee has
been advised to consult with counsel in order to be informed in all respects
concerning the reasonableness and propriety of Section 5.2 and its provisions
with specific regard to the nature of the business conducted by the Company and
the Employee acknowledges that Section 5.2 and its provisions are reasonable in
all respects.

     5.5 Cooperation. In the event of termination, and regardless of the reason
for such termination, Employee agrees to cooperate with the Company and its
representatives by responding to questions, attending meetings, depositions,
administrative proceedings and court hearings, executing documents and
cooperating with the Company and its legal counsel with respect to issues,
claims, litigation or administrative proceedings of which Employee has personal
or corporate knowledge. Employee further agrees to maintain in strict confidence
any information or knowledge Employee has regarding current or future claims,
litigation or administrative proceedings involving the Company (or any of its
subsidiaries). Employee agrees that any communication with a party adverse to
the Company, or with a representative, agent or counsel for such adverse party,
relating to any claim, litigation or administrative proceeding, shall be solely
and exclusively through counsel for the Company.

     5.6 Remedies. In the event of a breach or threatened breach by the Employee
of any of the provisions of Sections 5.1, 5.2 or 5.5, the Company shall be
entitled to a temporary restraining order and an injunctive restraining the
Employee from the commission of such breach. Nothing herein shall be construed
as prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including the recovery of money damages.


ARTICLE 6


ARBITRATION

     Except for the provisions of Sections 5.1, 5.2 and 5.5 dealing with issues
of nondisclosure, noncompetition and cooperation, with respect to which the
Company reserves the right to petition a court directly for injunction or other
relief, any controversy of any nature whatsoever, including but not limited to
tort claims or contract disputes, between the parties to this Agreement or
between the Employee, his heirs, executors, administrators, legal
representatives, successors, and assigns and the Company and its affiliates,
arising out of or related to the Employee’s employment with the Company, any
resignation from or termination of such employment and/or the terms and
conditions of this Agreement, including the implementation, applicability and
interpretation thereof, shall, upon the written request of one party served upon
the other, be submitted to and settled by arbitration in accordance with the
provisions of the Federal Arbitration Act, 9 U.S.C. §§1-15, as amended. Each of
the parties to this Agreement shall appoint one person as an arbitrator to hear
and determine such disputes, and if they should be unable to agree, then the two
arbitrators shall chose a third arbitrator from a panel made up of experienced
arbitrators selected pursuant to the procedures of the American Arbitration
Association (the “AAA”) and, once chosen, the third arbitrator’s decision shall
be final, binding and conclusive upon the parties to this Agreement. Each party
shall be responsible for the fees and expenses of its arbitrator and the fees
and expenses of the third arbitrator shall be shared equally by the parties. The
terms of the commercial arbitration rules of AAA shall apply except to the
extent they conflict with the provisions of this paragraph. It is further agreed
that any of the parties hereto may petition the United States District Court for
the Western District of Texas, San Antonio Division, for a judgment to be
entered upon any award entered through such arbitration proceedings.


--------------------------------------------------------------------------------


ARTICLE 7


MISCELLANEOUS

     7.1 Complete Agreement. This Agreement constitutes the entire agreement
between the parties and cancels and supersedes all other agreements between the
parties which may have related to the subject matter contained in this
Agreement.

     7.2 Modification; Amendment; Waiver. No modification, amendment or waiver
of any provisions of this Agreement shall be effective unless approved in
writing by both parties. The failure at any time to enforce any of the
provisions of this Agreement shall in no way be construed as a waiver of such
provisions and shall not affect the right of either party thereafter to enforce
each and every provision hereof in accordance with its terms.

     7.3 Governing Law; Jurisdiction. This Agreement and performance under it,
and all proceedings that may ensue from its breach, shall be construed in
accordance with and under the laws of the State of Texas.

     7.4 Employee’s Representations. Employee represents and warrants that he is
free to enter in to this Agreement and to perform each of the terms and
covenants of it. Employee represents and warrants that he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, and that his execution and performance of this Agreement is not a
violation or breach of any other agreement between Employee and any other person
or entity.

     7.5 Company’s Representations. Company represents and warrants that it is
free to enter into this Agreement and to perform each of the terms and covenants
of it. Company represents and warrants that it is not restricted or prohibited,
contractually or otherwise, from entering into and performing this Agreement and
that its execution and performance of this Agreement is not a violation or
breach of any other agreements between Company and any other person or entity.
The Company represents and warrants that this Agreement is a legal, valid and
binding agreement of the Company, enforceable in accordance with its terms.


--------------------------------------------------------------------------------


     7.6 Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

     7.7 Assignment. The rights and obligations of the parties under this
Agreement shall be binding upon and inure to the benefit of their respective
successors, assigns, executors, administrators and heirs, provided, however,
that neither the Company nor Employee any assign any duties under this Agreement
without the prior written consent of the other.

     7.8 Limitation. This Agreement shall not confer any right or impose any
obligation on the Company to continue the employment of Employee in any
capacity, or limit the right of the Company or Employee to terminate Employee’s
employment.

     7.9 Attorneys’ Fees and Costs. If any action at law or in equity is brought
to enforce or interpret the terms of this Agreement or any obligation owing
thereunder, venue will be in Bexar County, Texas and the prevailing party shall
be entitled to reasonable attorney’s fees and all costs and expenses of suit,
including, without limitation, expert and accountant fees, and such other relief
which a court of competent jurisdiction may deem appropriate.

     7.10 Notices. All notices and other communications under this Agreement
shall be in writing and shall be given in person or by either personal delivery,
overnight delivery, or first class mail, certified or registered with return
receipt requested, with postage or delivery charges prepaid, and shall be deemed
to have been duly given when delivered personally, upon actual receipt, and on
the next business day when sent via overnight delivery, or three days after
mailing first class, certified or registered with return receipt requested, to
the respective persons named below:


If to the Company:   Corporate Secretary
New Century Equity Holdings Corp.
10101 Reunion Place
San Antonio, Texas 78216


If to the Employee:   Parris H. Holmes, Jr.
10101 Reunion Place
San Antonio, Texas 78216


     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the day and year indicated above.


COMPANY:   NEW CENTURY EQUITY HOLDINGS CORP.
By: /s/  C. LEE COOKE      
Name: C. Lee Cooke
Title: Chairman, Compensation Committee


EMPLOYEE:   By: /s/  PARRIS H. HOLMES, JR.      
Parris H. Holmes, Jr.
